Exhibit NATIONAL FINANCIAL PARTNERS CORP., as Landlord TO RBC MADISON AVENUE LLC, as Tenant Sublease Premises:Entire 19th Floor 340 Madison Avenue New York, New York Dated as of November 20, 2009 TABLE OF CONTENTS Page ARTICLE 1.PREMISES; TERM; USE; CONDITION; DEFINED TERMS 1 1.01.Demise 1 1.02.Term 1 1.03.Inability to Deliver 2 1.04.Use 2 1.05.Condition 3 1.06.Access Prior to Commencement Date 3 1.07.Defined Terms 3 ARTICLE 2.RENT 3 2.01.Rent and Additional Charges 3 2.02.Fixed Rent 4 2.03.Tax Payments 5 2.04.Operating Payments 7 2.05.Tax and Operating Provisions 9 2.06.Electric Charges 10 2.07.Manner of Payment 11 ARTICLE 3.PERFORMANCE OF PRIME LANDLORD’S OBLIGATIONS 11 ARTICLE 4.ALTERATIONS; TENANT COVENANTS 13 4.01.Alterations 13 4.02.Landlord’s and Tenant’s Property 15 4.03.Right to Perform Tenant Covenants 17 4.04.Tenant’s Initial Work 17 4.05. 18 ARTICLE 5.ASSIGNMENT AND SUBLETTING 18 5.01. 18 5.02. 19 5.03. 20 5.05. 20 5.06. 21 5.07.Assignment and Sublease Profits 22 ARTICLE 6.SUBORDINATION; DEFAULT; INDEMNITY 23 6.01.Subordination 23 6.02.Estoppel Certificate 24 6.03.Default 25 6.04.Re-entry by Landlord 26 6.05.Damages 26 6.06.Other Remedies 27 6.07.Right to Injunction 27 6.08.Certain Waivers 28 6.09.No Waiver 28 6.10.Holding Over 28 6.11.Attorneys’ Fees 29 6.12.Nonliability and Indemnification 29 ARTICLE 7.INSURANCE; CASUALTY; CONDEMNATION 31 7.01.Compliance with Insurance Standards 31 7.02.Tenant’s Insurance 31 7.03.Subrogation Waiver 32 7.04.Casualty 33 ARTICLE 8.LANDLORD’S WORK 35 8.01.Landlord’s Work 35 8.02.Tenant Delay 35 8.03. 35 ARTICLE 9.MISCELLANEOUS PROVISIONS 36 9.01.Notice 36 9.02.Severability 36 9.03.Certain Definitions 36 9.04.Quiet Enjoyment 37 9.05.Limitation of Landlord’s Personal Liability 37 9.06.Counterclaims 37 9.07.Survival 37 9.08.Certain Remedies 37 9.09.No Offer 38 9.10.Captions; Construction 38 9.11.Amendments 38 9.12.Broker 38 9.13.Merger 39 9.14.Successors 39 9.15.Applicable Law 39 9.16.No Development Rights 39 9.17.Signage 39 9.18.Guaranty 40 9.19.FF&E 40 9.20.Provisions Regarding The Prime Lease 41 9.21.Landlord’s Right To Use Board Room 43 9.22.Landlord’s Options To Terminate 44 9.23.Confidentiality 47 9.24.Additional Abatement 47 ARTICLE 10.ARBITRATION OF FAIR MARKET RENT 48 10.01. 48 ARTICLE 11.TEMPORARY LICENSE AGREEMENT 48 11.01. 48 ARTICLE 12.PRIME LANDLORD’S CONSENT 49 12.01.Landlord’s Consent 49 EXHIBITS EXHIBIT ALandlord’s Work EXHIBIT A-1Plans and Specifications for Landlord’s Work EXHIBIT BFF&E EXHIBIT CBoard Room EXHIBIT DTemporary License Agreement EXHIBIT ETenant’s Initial Work EXHIBIT FTenant’s Insurance Certificate EXHIBIT GForm of Prime Landlord’s Consent EXHIBIT HInsurance for Landlord’s Leasehold Improvements and the FF&E LEASE (herein called “this Lease”), dated as of November 20, 2009, between NATIONAL FINANCIAL
